Thompson, J.*
¶11 (dissenting) — I respectfully dissent. Although I agree with the majority that the legislature has the power to regulate the possession of firearms and that *895RCW 9.41.040 prohibits persons convicted of a class A felony from possessing firearms, I disagree with the majority’s conclusion that amended RCW 9.41.040 precludes James D. Rivard from ever possessing a firearm. I do so because under well settled law, Mr. Rivard was not convicted of a class A felony.
¶12 The law in effect at the time a criminal offense is committed controls the disposition of the case. State v. Schmidt, 143 Wn.2d 658, 673-74, 23 P.3d 462 (2001). On the date of the commission of the crime, December 1, 1993, vehicular homicide was classified as a class B felony. Former RCW 46.61.520 (1991). At that time, former RCW 9.41.040 (1992) did not prohibit a person convicted of vehicular homicide from possessing firearms. That prohibition was added in 1994. Laws of 1994,1st Spec. Sess., ch. 7, §§ 401, 402. The statute in effect on the date of the crime authorized the sentencing court only to suspend Mr. Rivard’s right to possess firearms while he was under Department of Corrections (DOC) supervision. Former RCW 9.94A.120(13) (1993). Therefore, we correctly concluded in our original opinion that the sentencing court had no authority to revoke Mr. Rivard’s right to possess firearms beyond his DOC supervision.
¶13 Despite the rule that we apply the law in effect at the time a crime is committed, the majority asserts that the law in effect on the date Mr. Rivard petitioned to restore his right to possess firearms is the applicable law here. Relying primarily on Schmidt, 143 Wn.2d 658 and State v. Watkins, 76 Wn. App. 726, 887 P.2d 492 (1995), the majority reasons that because the 1994 and 1995 amendments to former RCW 9.41.040 merely altered the collateral consequences of Mr. Rivard’s conviction and constituted permissible legislative regulations on gun possession, the amended version of RCW 9.41.040 could be applied without violating ex post facto laws.
¶14 However, Schmidt and Watkins are distinguishable. Unlike this case, they involved two offenses — the predicate offense and the subsequent RCW 9.41.040 violation. Accordingly, Schmidt and Watkins start their analyses with *896the defendants’ possession offenses. Such an approach is not applicable here, where the only offense at issue is the predicate offense of vehicular homicide, which was a class B felony when committed.
¶15 In Watkins and Schmidt the predicate crimes (a felony drug offense, second degree assault, and first degree theft) were not violations of former RCW 9.41.040 when committed. After the commission of the predicate offenses, the legislature amended chapter 9.41 RCW, prohibiting persons convicted of these crimes from possessing firearms. Watkins, 76 Wn. App. at 731-32; Schmidt, 143 Wn.2d at 662, 664-65. Both courts held that the respective amendments did not violate ex post facto prohibitions even though the predicate felonies occurred before the amendment. Watkins, 76 Wn. App. at 732; Schmidt, 143 Wn.2d at 678.
¶16 The Watkins court pointed out that the amendment at issue in that case did not increase punishment for the predicate crime; rather, it “created a new substantive offense, i.e., possession of a short firearm or pistol.” Watkins, 76 Wn. App. at 732. Because the defendant committed the new offense after the amendment became effective, the court concluded that the amendment did not violate ex post facto prohibitions. Id. Similarly, the Schmidt court reasoned that the amendments to chapter 9.41 RCW did not constitute ex post facto laws because they “did not punish petitioners for past offenses nor increase their punishment for prior convictions.” Schmidt, 143 Wn.2d at 678.
¶17 However, the facts of this case are distinguishable. Mr. Rivard was not convicted of unlawful possession of a firearm under RCW 9.41.040. Rather, after his conviction for vehicular homicide, the legislature redefined the crime as a class A felony. In Watkins and Schmidt, the predicate crimes were never reclassified. The amendments at issue in those cases simply forbade the possession of firearms by those convicted of certain predicate felonies. Thus, in Schmidt and Watkins, the amended sections of chapter 9.41 RCW used to impose collateral consequences were the ones *897in existence when the defendants were charged with firearm possession. Accordingly, they were not retroactive. Such is not the case here. Here, the State attempts to impose the consequences of a class A felony to a crime that was defined as a class B felony when committed in 1993.
¶18 Mr. Rivard’s right to possess firearms was restored automatically after DOC supervision ended. Former RCW 9.94A.120(13); former RCW 9.41.040(1). I would affirm the decision of the trial court restoring Mr. Rivard’s right to possess firearms.
Review granted at 165 Wn.2d 1045 (2009).

 Judge Philip J. Thompson is serving as a judge pro tempore of the Court of Appeals pursuant to RCW 2.06.150.